Case 1:19-cv-00568-JJM-PAS Document 55 Filed 05/03/21 Page 1 of 2 PagelD #: 450

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
GERALD J. SILVA, )
Plaintiff, )
)
v. ) C.A. No. 19-cv-568-JJM-PAS
)
STATE OF RHODE ISLAND, et al., )
Defendant. )
)
ORDER

This matter is before the Court on Gerald J. Silva’s Motion for Transfer to
Medical Facility. ECF No. 30. Magistrate Judge Patricia A. Sullivan has issued two
Report and Recommendations (R&R’s) as to the Motion. ECF Nos. 45, 51.

After thoroughly reviewing the Motion, the objection (ECF No. 37), the two
R&R’s, the objections to the R&R’s (ECF Nos. 50, 54) and the entire record, the Court
adopts the R&R’s and DENIES the Motion to Transfer for the reasons stated in the
R&R’s.

The Court as a matter of law lacks the authority or legal basis to transfer Mr.
Silva from state custody to federal custody under the facts set forth in this. ECF No.
45. The Court also agrees with the Magistrate Judge that “the evidence is clear that
Plaintiffs medical claim fails to meet the threshold for an interim mandatory
injunction even under the more lenient standard. That is, Plaintiff has not sustained
his burden of proving that he has a serious unmet medical need or that RIDOC’s

ongoing approach to his medical issues is objectively unreasonable.” /d. at 9. Finally,
Case 1:19-cv-00568-JJM-PAS Document 55 Filed 05/03/21 Page 2 of 2 PagelD #: 451

the Court again agrees with the Magistrate Judge that the “Plaintiff has failed to
sustain his burden of demonstrating that any deficiency in the legal resources that
RIDOC has made available actually interfered with his access to courts.” Jd. at 12.

Finally, the Court should briefly comment on some of the unsupported and
false allegations made by Mr. Silva in his objection to the second R&R. ECF No. 54.
Without giving any credence to the allegations by repeating them, the Court simply
states that in this case, and in all the cases that come before her, Magistrate Judge
Sullivan has shown incredible sensitivity to and professional attention to all
allegations of misconduct made by prisoners and does equal justice to all.

The Court adopts the R&R’s (ECF Nos. 45, 51) and DENIES the Motion to

Transfer. ECF No. 30.

ITIS SO or /
jl

John J. McConnell, Jr.
Chief United States District Judge

     

wr

May 3, 2021
